Case: 10-10472     Document: 00511592003         Page: 1     Date Filed: 09/02/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        September 2, 2011
                                     No. 10-10472
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

STEVEN RAY ADAMS, also known as Duck,

                                                  Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:09-CR-115-3


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
           Steven Ray Adams was convicted of one count of conspiring to maintain
a place used to distribute methamphetamine and one count of maintaining a
place used to distribute methamphetamine. He was sentenced to serve 400
months in prison and three years on supervised release.
        In this appeal, Adams argues that his sentence is substantively
unreasonable because the district court failed to properly account for his history
and characteristics as well as the nature and circumstances of his offenses.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-10472   Document: 00511592003      Page: 2   Date Filed: 09/02/2011

                                  No. 10-10472

Because this argument was not presented to the district court, it is reviewed for
plain error only. See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir.
2007). To prevail under this standard, Adams must show that a clear or obvious
error occurred and that it affected his substantial rights. See United States v.
Ellis, 564 F.3d 370, 377 (5th Cir.), cert. denied, 130 S. Ct. 371 (2009). If he
makes this showing, this court has the discretion to correct the error but will do
so only if it “seriously affects the fairness, integrity, or public reputation of
judicial proceedings.” Id. (internal quotation and citation omitted).
      Although couched as a challenge to substantive reasonableness, Adams’s
arguments concerning the propriety of his sentence amount to a disagreement
with the district court’s weighing of the pertinent sentencing factors and the
appropriateness of his within-Guidelines sentence. This disagreement does not
suffice to show error in connection with his sentence, nor has Adams rebutted
the presumption of reasonableness that attaches to his sentence. See United
States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008); United States v.
Alonzo, 435 F.3d 551, 554-55 (5th Cir. 2006)
      We note that counsel invokes Anders v. California, 386 U.S. 738 (1967)
and examines several other issues in his brief before concluding that these
potential claims present no nonfrivolous arguments for appellate review.
Because counsel has not moved to withdraw from the case and has argued the
merits of an issue, this discussion is superfluous, and we decline to consider it.
      The judgment of the district court is AFFIRMED.




                                        2